Citation Nr: 0927012	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the Navy from 
September 1982 to June 1987. In his claim, the Veteran 
reported his active duty service began in August 1980 and 
ended in June 1991. Service records verify the Veteran's 
period of active service as beginning on September 1, 1982 
and ending on June 29, 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and February 2006 rating 
decisions by the Regional Offices (RO) of the Department of 
Veterans Affairs (VA) in Roanoke, Virginia and Columbia, 
South Carolina, respectively.  The claim was remanded in 
September 2008 and in March 2009, for review of additional 
evidence submitted by the Veteran without waiver of RO 
review. 


FINDING OF FACT

Bilateral plantar fasciitis was neither aggravated, nor 
incurred during active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar 
fasciitis are not met. 38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2004, 
June 2004, July 2005, and September 2006. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a September 2006 letter. Although this notification 
obligation was not met before the initial RO decisions, the 
Board finds this timing error non-prejudicial since his 
service connection claim is denied, rendering the content of 
the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records, and private medical records are 
associated with the claims file. The Veteran was afforded a 
QTC/ VA examination for his claimed disability. The Board 
finds that the RO fulfilled its duty to assist. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that must be obtained in order to fairly 
decide his claim. All relevant evidence necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.




Analysis

The Veteran contends that his present bilateral plantar 
fasciitis disability was incurred during active service. The 
preponderance of the evidence is against a finding that 
bilateral plantar fasciitis was incurred during active 
service, and the claim is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records showed two instances of medical 
treatment for the Veteran's feet. In October 1982, the 
Veteran reported foot pain. He was diagnosed with bilateral 
heel contusions and told to wear tennis shoes for five days. 
Service treatment records, dated September 1983, reflected 
that the Veteran received medical treatment for his right 
foot as a result of an insect bite. There were no additional 
complaints or treatments concerning the Veteran's feet during 
service. However, in an August 2006 statement, the Veteran 
asserted that his present foot disability was incurred while 
walking in a slanted position and attempting to maintain his 
balance during service aboard naval vessels.

The record shows that the first instance of medical treatment 
for plantar fasciitis occurred in October 2000. At that time, 
the Veteran complained of pain in his right foot and reported 
a history of plantar fasciitis since 1993 or 1994. On 
physical examination, the physician noted tenderness on the 
bottom of the right foot. He diagnosed plantar fasciitis. 
Subsequent medical records, dated January 2002, March 2003, 
and July 2003 noted the Veteran's reported onset of plantar 
fasciitis symptoms as occurring in 1997, 1991, and 1988 
respectively. In an August 2005 note, the Veteran reported 
having foot pain since the early 1980s and receiving a 
diagnosis of plantar fasciitis. 

Social Security Administration (SSA) records showed that the 
Veteran was found to be disabled by his chronic plantar 
fasciitis beginning on January 1, 2003. 

The Veteran underwent a QTC/VA examination in June 2006, 
accompanied by a review of the Veteran's claims folder and 
medical records. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).


The Veteran stated that his foot symptoms began in 1981 and 
increased in severity through the years. He underwent two 
foot surgeries. During physical examination, the physician 
noted bilateral tenderness and pes planus. He recited the 
Veteran's medical history from his entrance into active 
service to the recent foot surgeries. After considering the 
Veteran's medical history, he concluded that the Veteran's 
present bilateral foot disability was not related to the 
finding of a bilateral heel contusion during service. 

The Veteran's assertions are the only evidence that his 
present bilateral plantar fasciitis was incurred during 
active service. Although in an April 2004 statement and an 
August 2005 medical note, the Veteran reported that he was 
diagnosed with plantar fasciitis in the "late eighties" and 
"early 1980s" respectively. These medical records have not 
been identified. While the Veteran is competent to report 
about the pain he experienced, he is not competent to make 
any statements, such as an etiology opinion or medical 
diagnosis that requires medical expertise. Layno v. Brown, 6 
Vet.App. 465, 469-70 (1994); Cromley v. Brown, 7 Vet. App. 
376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Competent medical evidence is required to establish 
an etiology or medical diagnosis. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Without competent medical 
evidence showing the Veteran's present bilateral plantar 
fasciitis is etiologically related to active service, the 
claim is denied. 

In sum, the record does not show that the Veteran's present 
bilateral plantar fasciitis was incurred during active 
service. Service treatment records reflect one isolated 
incident of bilateral heel pain. There is no competent 
medical evidence to show that the Veteran's current foot 
disability was incurred during active service. See id. While 
the Veteran is clearly of the opinion that his current 
bilateral plantar fasciitis is related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu, supra. Without 
competent medical evidence showing the Veteran's present 
bilateral plantar fasciitis is etiologically related to 
active service, the claim is denied. 


ORDER

Service connection for bilateral plantar fasciitis is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


